Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Preliminary Amendment filed on October 31st, 2019 has been considered. Examination will be done on newly amended claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "image acquisition device" in Claims 12 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-15, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20200258271 A1; hereafter Zhu), and further in view of Ahn et al. (US 20140126794 A1; hereafter Ahn).
Regarding Claim 1, Zhu teaches: a non-transitory computer readable medium storing instructions (Figure 2: Element 122) readable and executable by an imaging workstation (Figure 2) including at least one electronic processor (Figure 2: element 120) to perform a dataset generation method (Figure 1) operating on emission imaging data acquired of a patient for one or more axial frames at a corresponding one or more bed positions (¶16: “At 12, patient data is acquired. The scan data can be, e.g., computed tomography (CT) image data, magnetic resonance (MR) image data, positron emission tomography (PET) image data”), the method comprising: (a) identifying a frame of interest from the one or more axial frames (Figure 3: element 204; ¶33: “The patient image includes a region of interest”); (b) generating simulated lesion data by simulating emission image data for the frame of interest of at least one simulated lesion placed in the frame of interest (Figure 3: element 208; Figure 2: element 16; ¶17: “The lesion proxies are used to simulate events (e.g., radioactive decay, annihilation events with scattering, attenuation, etc.) that would be caused by an actual lesion having characteristics of the lesion proxy”).
However, Zhu does not teach: (c) generating simulated frame emission imaging data by simulating emission imaging data for the frame of interest of the patient; (d) determining a normalization factor comprising a ratio of the value of a quantitative metric for the simulated frame emission imaging data and the value of the quantitative metric for the emission imaging data acquired of the patient for the frame of interest.
In a related art, Ahn teaches: (c) generating simulated frame emission imaging data by simulating emission imaging data for the frame of interest of the patient (¶47: “Simulated PET emission data can be generated based on the simulated object”; ¶61: “The simulation data can be generated from an exemplary digital phantom 502”); (d) determining a normalization factor comprising a ratio of the value of a quantitative metric for the simulated frame emission imaging data and the value of the quantitative metric for the emission imaging data acquired of the patient for the frame of interest (¶44: “The uncorrected quantitation can be corrected based on a pre-calculated contract recovery coefficient (CRC), which is the ratio of the uncorrected contrast quantitation to the true contrast quantitation, to account for a partial volume error in the uncorrected quantitation”) for the purpose of correcting and accounting for errors and differences between simulated and actual datasets. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu with the above teachings of Ahn in order to generate additional simulated emission data as well as determining a normalization factor. The motivation in doing so would lie in accounting for differences and errors in image data between a simulated and actual scanning environment.
 Zhu, in view of Ahn, teaches: (e) generating a hybrid data set (Zhu: Figure 1: element 20; ¶17: “At 20, the acquired PET events are merged with the simulated proxy events”) comprising the emission imaging data acquired of the patient for the one or more axial frames at the corresponding one or more bed positions (Zhu: Figure 1: element 18; ¶17: Actual patient PET event acquisition is performed at 18.”) with the frame of interest replaced by a combination of the simulated lesion data (Zhu: Figure 1: element 16; ¶17: “The lesion proxies are used to simulate events (e.g., radioactive decay, annihilation events with scattering, attenuation, etc.) that would be caused by an actual lesion having characteristics of the lesion proxy”) scaled by the normalization factor (Ahn: ¶44: “The uncorrected quantitation can be corrected based on a pre-calculated contract recovery coefficient (CRC), which is the ratio of the uncorrected contrast quantitation to the true contrast quantitation, to account for a partial volume error in the uncorrected quantitation”) and the emission imaging data acquired of the patient for the frame of interest (Zhu: Figure 1: element 18; ¶17: Actual patient PET event acquisition is performed at 18.”).
Regarding Claim 2, Zhu, in view of Ahn, teaches: the non-transitory computer readable medium of claim 1, wherein the one or more axial frames include a plurality of axial frames at successive bed positions; and the emission imaging data acquired of the patient for the plurality of axial frames at successive bed positions forms a whole body imaging data set (Zhu: ¶29: “Differences as compared to the proxies’ respective ground truths are conveniently calculated and reported, and stored in a memory 122 as statistical data 124. The statistics of the lesion proxies can be reported individually or collectively to provide reference for physicians to make a diagnostic decision during reading”; ¶29: “These characteristics include, but are not limited to, image resolution in different directions, geometric properties such as size (e.g. volume, dimension in each direction)”; Different lesion proxies based on different properties stored in a memory implies different frames of emission data being stored and utilized.).
Regarding Claim 8, Zhu, in view of Ahn, teaches: the non-transitory computer readable medium of claim 1, wherein the operation (b) further includes: reconstructing the emission data acquired of the patient for the frame of interest (Zhu: Figure 1: element 22) and determining a background activity or standardized uptake value (SUV) at the location of at least one simulated lesion placed in the frame of interest (Zhu: ¶18: “a standardized uptake value (SUV) of the lesion process in the reconstructed image can be monitored and compared to the known SUV”); and offsetting an activity or SUV of the simulated lesion by the background activity or SUV (Zhu: ¶18: “Reconstruction and processing parameters are dynamically adjusted until the monitored attributes (e.g., SUV or the like) matches or substantially matches the known attribute value”).
Regarding Claim 9, Zhu, in view of Ahn, teaches: the non-transitory computer readable medium of claim 8, where in operation (e) includes scaling the simulation lesion data by the normalization factor (Ahn: ¶44: “The uncorrected quantitation can be corrected based on a pre-calculated contract recovery coefficient (CRC), which is the ratio of the uncorrected contrast quantitation to the true contrast quantitation, to account for a partial volume error in the uncorrected quantitation”) by adjusting a time of the simulation of the emission imaging data for the frame of interest of at least one simulated lesion placed in the frame of interest in accord with the normalization factor (Zhu: ¶23: “The simulation is scaled to the acquisition time span and reflects the actual time spent on each bed acquisition”).
Regarding Claim 10, Zhu, in view of Ahn, in the current combination further teaches: the non-transitory computer readable medium of claim 9, wherein: operation (b) simulates the emission imaging data for the frame of interest of the at least one simulated lesion placed in the frame of interest using a Monte Carlo simulator; and operation (c) simulates the emission imaging data for the frame of interest of the patient using the Monte Carlo simulator (Ahn: ¶47: “Simulated PET emission data can be generated based on the simulated object (step 204). The data may, for example, be obtained by forward projecting the object or by Monte Carlo simulation.”) for the purpose of simulating lesions and emission data through Monte Carlo simulations.
Regarding Claim 11, Zhu, in view of Ahn, teaches: the non-transitory computer readable medium of claim 1, wherein the dataset generation method further includes: (f) reconstructing each frame of the hybrid data set to generate a corresponding frame image (Zhu: Figure 1: element 22; ¶18: “At 22, the real and simulated events are reconstructed and the lesion proxies are monitored”), (g) knitting together the frame images to generate a hybrid reconstructed image (Zhu: Figure 1: element 20; ¶17: “At 20, the acquired PET events are merged with the simulated proxy events”); and (h) displaying, on a display device, at least a portion of the hybrid reconstructed image corresponding to the frame of interest (Zhu: Figure 2: element: 102; Figure 3: element 200 and 202).
Regarding Claims 12-14, Claims 12-14 recites an imaging system that implements the instructions stored on the non-transitory computer readable medium claimed in Claims 1-2. Therefore, the rejections of Claims 1-2 is equally applied here. (See Zhu: Figure 2 and Ahn: Figure 6)
Regarding Claim 15, Zhu, in view of Ahn teaches: the system of claim 12, further including repeating (a)-(f) for at least one additional frame of interest of the one or more axial frames at the successive bed positions (Zhu: ¶19: “In one embodiment, the systems and methods described herein are employed to optimize reconstruction of nuclear medicine images in which motion is present. For instance, a dynamic model can be constructed (e.g., using gating techniques or the like) to simulate lesion proxy events during the course of a dynamic sequence”; The implication here is that multiple slices/frames are taken over a cycle). 
Regarding Claim 18, Zhu, in view of Ahn, teaches: the system of claim 12, wherein the quantitative metric is a total number of events in the acquired imaging data and the simulated imaging data for the frame of interest (Ahn: ¶44: “The uncorrected quantitation can be corrected based on a pre-calculated contract recovery coefficient (CRC), which is the ratio of the uncorrected contrast quantitation to the true contrast quantitation, to account for a partial volume error in the uncorrected quantitation”; the “quantitation” in Ahn is being interpreted to be equivalent to “events” in the claim.).
Regarding Claim 19-22, Claim 19-22 recites the imaging system that implements the instructions stored on the non-transitory computer readable medium claimed in Claim 8-11. Therefore, the rejection of Claim 8-11 is equally applied here. (See Zhu: Figure 2 and above rejection to Claim 8-11)
Regarding Claim 23, Claim 23 recites an imaging system that implements the instructions stored on the non-transitory computer readable medium as claimed in Claims 1-2 and 8-11. Therefore, the rejections of Claims 1-2 and 8-11 is equally applied here. (See Zhu: Figure 2 and Ahn: Figure 6)
Allowable Subject Matter
Claims 5-6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5-6 and 16-17 recite limitations that are not taught in the prior art or a combination thereof. More specifically, the prior art discloses simulating lesion data using an attenuation map. However, the prior art or a combination thereof does not disclose simulating general emission data using the same attenuation map when simulating lesion data.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Couch et al..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHENJUN CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668